             Case 5:19-cv-05404-PD Document 20 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FREDERICK REDDITT,                                 :
              Petitioner,                          :
                                                   :
             v.                                    :      Civ. No. 19-5404
                                                   :
TAMMY FERGUSON, et al.,                            :
             Respondents.                          :

                                              ORDER

        AND NOW, this 27th day of January, 2021, it is hereby ORDERED as follows:

        1.        Judge Rueter’s Report and Recommendation (Doc. No. 11) is APPROVED and

ADOPTED;

        2.        Petitioner Frederick Redditt’s Petition for Writ of Habeas Corpus (Doc. No. 1) is

DENIED with prejudice;

        3.        A Certificate of Appealability shall NOT ISSUE. See 28 U.S.C. § 2253(c)(1)(A);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

        4.        The CLERK OF COURT shall REMOVE this case from Suspense and CLOSE

this case.

                                                              AND IT IS SO ORDERED.

                                                              /s/ Paul S. Diamond
                                                              ________________________
                                                              Paul S. Diamond, J.
